Exhibit 10.1

$200,000,000

U.S. CONCRETE, INC.

6.375% Senior Notes due 2024

Purchase Agreement

January 4, 2017

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

U.S. Concrete, Inc., a Delaware corporation (the “Company”), proposes to issue
and sell to J.P. Morgan Securities LLC (“JPMorgan”) $200,000,000 principal
amount of its 6.375% Senior Notes due 2024 (the “Securities”). The Securities
will be issued pursuant to the Indenture dated as of June 7, 2016 (the “Base
Indenture”) among the Company, the guarantors party thereto and U.S. Bank
National Association, as trustee (the “Trustee”), as supplemented by a
supplemental indenture no. 1, dated as of October 12, 2016 (the “First
Supplemental Indenture”), as further supplemented by a supplemental indenture
no. 2, to be dated January 9, 2017 among the Company, the guarantors listed in
Schedule 1 hereto (the “Guarantors”) and the Trustee (the “Second Supplemental
Indenture” and, together with the Base Indenture and the First Supplemental
Indenture, the “Indenture”), and will be guaranteed on a senior unsecured basis
by each of the Guarantors (the “Guarantees”). On June 7, 2016, the Company
issued $400,000,000 aggregate principal amount of its 6.375% Senior Notes due
2024 (the “Existing Securities”) under the Base Indenture. The Securities
constitute an offering of Additional Securities (as such term is defined in the
Base Indenture) under the Base Indenture. Except as disclosed in the Time of
Sale Information as of the Time of Sale and the Offering Memorandum dated as of
the date hereof (each, as defined below), the Securities will have terms
identical to those of the Existing Securities and, together with the Existing
Securities, will be treated as a single class of securities for all purposes
under the Indenture. This purchase agreement (this “Agreement”) is to confirm
the agreement concerning the purchase of the Securities from the Company by
JPMorgan.

The Securities will be sold to JPMorgan without being registered under the
Securities Act of 1933, as amended (the “Securities Act”), in reliance upon an
exemption therefrom. The Company and the Guarantors have prepared a preliminary
offering memorandum dated January 9, 2017 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth information concerning the Company, the
Guarantors and the Securities. Copies of the Preliminary Offering Memorandum
have been, and copies of the Offering Memorandum will be, delivered by the
Company to JPMorgan pursuant to the terms of this Agreement. The Company hereby
confirms that it has authorized the use of the Preliminary Offering Memorandum,
the other Time of Sale Information and the Offering



--------------------------------------------------------------------------------

Memorandum in connection with the offering and resale of the Securities by
JPMorgan in the manner contemplated by this Agreement. Capitalized terms used
but not defined herein shall have the meanings given to such terms in the
Preliminary Offering Memorandum. References herein to the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum shall be
deemed to refer to and include any document incorporated by reference therein
and any reference to “amend,” “amendment” or “supplement” with respect to the
Preliminary Offering Memorandum or the Offering Memorandum shall be deemed to
refer to and include any documents filed after such date and incorporated by
reference therein.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

The Company intends to use the proceeds of the offering of the Securities for
general corporate purposes as described under “Use of Proceeds” in the Time of
Sale Information.

Holders of the Securities (including JPMorgan and its direct and indirect
transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated as of the Closing Date and substantially in the form
attached hereto as Exhibit A (the “Registration Rights Agreement”), pursuant to
which the Company and the Guarantors will agree to file one or more registration
statements with the Securities and Exchange Commission (the “Commission”)
providing for the registration under the Securities Act of the Securities or the
Exchange Securities referred to (and as defined) in the Registration Rights
Agreement and the related Guarantees.

The Company and the Guarantors hereby confirm their agreement with JPMorgan
concerning the purchase and resale of the Securities, as follows:

1.    Purchase and Resale of the Securities.

(a)    The Company agrees to issue and sell the Securities to JPMorgan as
provided in this Agreement, and JPMorgan, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees to purchase from the Company the Securities at a price
equal to 104.625% of the principal amount thereof plus accrued interest from
December 1, 2016 to the Closing Date. The Company will not be obligated to
deliver any of the Securities except upon payment for all the Securities to be
purchased as provided herein.

(b)    The Company understands that JPMorgan intends to offer the Securities for
resale on the terms set forth in the Time of Sale Information. JPMorgan
represents, warrants and agrees that:

(i)    it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

 

2



--------------------------------------------------------------------------------

(ii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:

(A)    to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in connection
with each such sale, it has taken or will take reasonable steps to ensure that
the purchaser of the Securities is aware that such sale is being made in
reliance on Rule 144A; or

(B)    in accordance with the restrictions set forth in Annex C hereto.

(c)    JPMorgan acknowledges and agrees that the Company and, for purposes of
the “no registration” opinions to be delivered to JPMorgan pursuant to Sections
6(f) and 6(h) hereof, counsel for the Company and counsel for JPMorgan,
respectively, may rely upon the accuracy of the representations and warranties
of JPMorgan and compliance by JPMorgan with its agreements, in each case,
contained in paragraph (b) above (including Annex C hereto), and JPMorgan hereby
consents to such reliance.

(d)    The Company acknowledges and agrees that JPMorgan may offer and sell
Securities to or through any affiliate of JPMorgan and that any such affiliate
may offer and sell Securities purchased by it to or through JPMorgan.

(e)    The Company and the Guarantors acknowledge and agree that JPMorgan is
acting solely in the capacity of an arm’s length contractual counterparty to the
Company and the Guarantors with respect to the offering of Securities
contemplated hereby (including in connection with determining the terms of the
offering) and not as a financial advisor or a fiduciary to, or an agent of, the
Company, the Guarantors or any other person. Additionally, JPMorgan is not
advising the Company, the Guarantors or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Company
and the Guarantors shall consult with their own advisors concerning such matters
and shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and JPMorgan shall not have
any responsibility or liability to the Company or the Guarantors with respect
thereto. Any review by JPMorgan of the Company, the Guarantors, and the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of JPMorgan and shall not be on behalf
of the Company, the Guarantors or any other person.

 

3



--------------------------------------------------------------------------------

2.    Payment and Delivery.

(a)    Payment for and delivery of the Securities will be made at the offices of
Cravath, Swaine & Moore LLP, 825 Eighth Avenue, New York, New York 10019 at
10:00 A.M., New York City time, on January 9, 2017, or at such other time or
place on the same or such other date, not later than the fifth business day
thereafter, as JPMorgan and the Company may agree upon in writing. The time and
date of such payment and delivery is referred to herein as the “Closing Date”.

(b)    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to JPMorgan against
delivery to the nominee of The Depository Trust Company (“DTC”), for the account
of JPMorgan, of one or more global notes representing the Securities
(collectively, the “Global Note”), with any transfer taxes payable in connection
with the sale of the Securities duly paid by the Company. The Global Note will
be made available for inspection by JPMorgan not later than 1:00 P.M., New York
City time, on the business day prior to the Closing Date.

3.    Representations and Warranties of the Company and the Guarantors. The
Company and the Guarantors jointly and severally represent and warrant to
JPMorgan that:

(a)    Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by JPMorgan to
confirm sales of the Securities and as of the Closing Date, will not, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to JPMorgan furnished to the Company in writing by JPMorgan
expressly for use in the Preliminary Offering Memorandum, the Time of Sale
Information or the Offering Memorandum, it being understood and agreed that the
only such information furnished by JPMorgan consists of the information
described as such in Section 7(b) hereof.

(b)    Additional Written Communications.    The Company and the Guarantors
(including their agents and representatives, other than JPMorgan in its capacity
as such) have not prepared, made, used, authorized, approved or referred to and
will not prepare, make, use, authorize, approve or refer to any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Securities (each such communication by the Company and the Guarantors or
their agents and representatives (other than a communication referred to in
clauses (i) and (ii) below), an “Issuer Written Communication”) other than
(i) the Preliminary Offering Memorandum, (ii) the Offering Memorandum, (iii) the
documents listed on Annex A hereto, including a term sheet substantially in the
form of Annex B hereto, which constitute part of the Time of Sale Information,
and (iv) any electronic road show or other written communications, in each

 

4



--------------------------------------------------------------------------------

case, used in accordance with Section 4(c). Each such Issuer Written
Communication, when taken together with the Time of Sale Information at the Time
of Sale, did not, and at the Closing Date will not, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company and the Guarantors make no
representation or warranty with respect to any statements or omissions made in
each such Issuer Written Communication in reliance upon and in conformity with
information relating to JPMorgan furnished to the Company in writing by JPMorgan
expressly for use in any Issuer Written Communication, it being understood and
agreed that the only such information furnished by JPMorgan consists of the
information described as such in Section 7(b) hereof.

(c)    Incorporated Documents. The documents incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, at the respective
times they were or hereafter are filed with the Commission, complied or will
comply as to form, as the case may be, in all material respects to the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder, and did not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

(d)    Financial Statements. The financial statements and the related notes
thereto included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum present fairly in all material respects
the financial position of the Company and its subsidiaries as of the dates
indicated and the results of their operations and the changes in their cash
flows for the periods specified; such financial statements have been prepared in
conformity with U.S. generally accepted accounting principles applied on a
consistent basis throughout the periods covered thereby; and the other financial
information included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum has been derived from the accounting
records of the Company and its subsidiaries and presents fairly in all material
respects the information shown thereby. The interactive data in eXtensbile
Business Reporting Language included or incorporated by reference in each of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum to the extent set forth in Rule 402(a)(2) of Regulation S-T fairly
presents the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(e)    No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum, except as otherwise
disclosed in each of the Time of Sale Information and the Offering Memorandum,
(i) there has not been any material change in the capital stock or long-term
debt of the Company or any of its subsidiaries, or any dividend or distribution
of any kind declared, set aside for payment, paid or made by the Company on any
class of capital stock, or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the business,
properties, rights, assets, management, financial position, results of
operations or prospects of the Company and its subsidiaries taken as a whole;
(ii)

 

5



--------------------------------------------------------------------------------

neither the Company nor any of its subsidiaries has entered into any transaction
or agreement that is material to the Company and its subsidiaries taken as a
whole or incurred any liability or obligation, direct or contingent, that is
material to the Company and its subsidiaries taken as a whole; and (iii) neither
the Company nor any of its subsidiaries has sustained any loss or interference
with its business that is material to the Company and its subsidiaries taken as
a whole from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or any action, order or decree of any court
or arbitrator or governmental or regulatory authority.

(f)    Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, rights, assets, management,
financial position, results of operations or prospects of the Company and its
subsidiaries taken as a whole or on the performance by the Company and the
Guarantors of their obligations under this Agreement, the Securities and the
Guarantees (“Material Adverse Effect”). The Company does not own or control,
directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed in Schedule 2 to this Agreement.

(g)    Capitalization. The Company has the capitalization as set forth in each
of the Time of Sale Information and the Offering Memorandum under the heading
“Capitalization”; and all the outstanding shares of capital stock or other
equity interests of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Company, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party (collectively, “Liens”), except for Liens pursuant to the Second
Amended and Restated Loan and Security Agreement, dated as of November 18, 2015,
among the Company, certain of its subsidiaries party thereto, the lenders party
thereto and Bank of America, N.A., as administrative agent (the “Credit
Agreement”).

(h)    Due Authorization. The Company and each of the Guarantors have the
requisite corporate, limited liability company, or limited partnership, as
applicable, right, power and authority to execute and deliver this Agreement,
the Securities, the Indenture (including each Guarantee set forth therein), the
Exchange Securities (including the related Guarantees) and the Registration
Rights Agreement, in each case, to the extent a party thereto (collectively, the
“Transaction Documents”) and to perform their respective obligations hereunder
and thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction Documents and
the consummation of the transactions contemplated thereby has been duly and
validly taken.

 

6



--------------------------------------------------------------------------------

(i)    The Indenture. Each of the Base Indenture and the First Supplemental
Indenture (including the guarantees set forth therein, respectively) has been
duly authorized, executed and delivered by the Company and each of the
guarantors party thereto and constitutes a valid and legally binding agreement
of the Company and each of the guarantors party thereto enforceable against the
Company and each of the guarantors party thereto in accordance with their terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (collectively, the “Enforceability
Exceptions”); each of the Base Indenture and the First Supplemental Indenture
conforms in all material respects to the requirements of the Trust Indenture Act
of 1939, as amended (the “Trust Indenture Act”), and the rules and regulations
of the Commission applicable to an indenture that is qualified thereunder; the
Second Supplemental Indenture (including the Guarantees set forth therein) has
been duly authorized by the Company and each of the Guarantors and on the
Closing Date will be duly executed and delivered by the Company and each of the
Guarantors and, when duly executed and delivered in accordance with its terms by
each of the parties thereto, will constitute a valid and legally binding
agreement of the Company and each of the Guarantors enforceable against the
Company and each of the Guarantors in accordance with its terms, subject to the
Enforceability Exceptions; and on the Closing Date, the Indenture will conform
in all material respects to the requirements of the Trust Indenture Act and the
rules and regulations of the Commission applicable to an indenture that is
qualified thereunder.

(j)    The Securities and the Guarantees. The Securities have been duly
authorized by the Company and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company enforceable against the Company in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture; and the Guarantees have been duly authorized
by each of the Guarantors and, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.

(k)    The Exchange Securities. On the Closing Date, the Exchange Securities
(including the related Guarantees) will have been duly authorized by the Company
and each of the Guarantors and, when duly executed, authenticated, issued and
delivered in connection with the exchange offer as contemplated by the
Registration Rights Agreement, will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of the Company, as
issuer of such Exchange Securities, and each of the Guarantors, as guarantor of
such Exchange Securities, enforceable against the Company and each of the
Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

 

7



--------------------------------------------------------------------------------

(l)    Purchase and Registration Rights Agreements. This Agreement has been duly
authorized, executed and delivered by the Company and each of the Guarantors;
and the Registration Rights Agreement has been duly authorized by the Company
and each of the Guarantors and on the Closing Date will be duly executed and
delivered by the Company and each of the Guarantors and, when duly executed and
delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company and each of the
Guarantors enforceable against the Company and each of the Guarantors in
accordance with its terms, subject to the Enforceability Exceptions, and except
that rights to indemnity and contribution thereunder may be limited by
applicable law and public policy.

(m)    Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

(n)    No Violation or Default. Neither the Company nor any of its subsidiaries
is (i) in violation of its charter or by-laws or similar organizational
documents; (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any property, right or asset of
the Company or any of its subsidiaries is subject; or (iii) in violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (ii) and (iii) above, for any such default or violation that would not,
individually or in the aggregate, have a Material Adverse Effect.

(o)    No Conflicts. The execution, delivery and performance by the Company and
each of the Guarantors of each of the Transaction Documents to which each is a
party, the issuance and sale of the Securities and the issuance of the related
Guarantees, the issuance of the Exchange Securities and the related Guarantees
and the consummation of the transactions contemplated by the Transaction
Documents will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, result in the
termination, modification or acceleration of, or result in the creation or
imposition of any lien, charge or encumbrance upon any property, right or asset
of the Company or any of its subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any property, right or asset of the
Company or any of its subsidiaries is subject, (ii) result in any violation of
the provisions of the charter or by-laws or similar organizational documents of
the Company or any of its subsidiaries or (iii) result in the violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation, default,
termination, modification, acceleration, lien, charge or encumbrance that would
not, individually or in the aggregate, have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(p)    No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities and issuance
of the related Guarantees, the issuance of the Exchange Securities and the
related Guarantees and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders, registrations or qualifications as may be required (i) under applicable
state securities laws in connection with the purchase and resale of the
Securities by JPMorgan and (ii) with respect to the Exchange Securities
(including the related Guarantees) and the Indenture, under the Securities Act,
the Trust Indenture Act and applicable state securities laws as contemplated by
the Registration Rights Agreement.

(q)    Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits, or proceedings (“Actions”) pending to
which the Company or any of its subsidiaries is a party or to which any
property, right or asset of the Company or any of its subsidiaries is subject
that, individually or in the aggregate, if determined adversely to the Company
or any of its subsidiaries, could reasonably be expected to have a Material
Adverse Effect; and no such Actions are, to the knowledge of the Company and
each of the Guarantors, threatened or contemplated by any governmental or
regulatory authority or by others.

(r)    Independent Accountants. Grant Thornton LLP, who have certified certain
financial statements of the Company and its subsidiaries, is an independent
public accountant with respect to the Company and its subsidiaries within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.

(s)    Real and Personal Property. The Company and its subsidiaries have good
and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case, free
and clear of all Liens and defects and imperfections of title, except, in the
case of any real property subject to a mortgage that secures the Credit
Agreement or Liens permitted by the Credit Agreement, and in the case of
personal property, Liens that (i) do not materially interfere with the use made
and proposed to be made of such property by the Company and its subsidiaries,
(ii) could not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect or (iii) secure the Credit Agreement.

(t)    Intellectual Property. (i) The Company and its subsidiaries own or have
the right to use all patents, patent applications, trademarks, service marks,
trade names, trademark registrations, service mark registrations, domain names,
copyrights and copyrightable works (collectively, “Intellectual Property”)
material to the conduct of their respective businesses as currently conducted;
(ii) to the knowledge of the Company and any Guarantor, the Company and its
subsidiaries’ conduct of their respective businesses does not infringe,
misappropriate or otherwise violate any Intellectual Property of any

 

9



--------------------------------------------------------------------------------

person; (iii) the Company and its subsidiaries have not received any written
notice of any claim of infringement relating to the Company or any of its
subsidiary’s use of any Intellectual Property; and (iv) to the knowledge of the
Company and any Guarantor, the Intellectual Property of the Company and their
subsidiaries is not being infringed, misappropriated or otherwise violated by
any person.

(u)    No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, 5% or greater stockholders or other affiliates of the
Company or any of its subsidiaries, on the other, that would be required by the
Securities Act to be described in a registration statement on Form S-1 to be
filed with the Commission and that is not so described in or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum.

(v)    Investment Company Act. Neither the Company nor any of the Guarantors is,
and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum, none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder (collectively, the “Investment Company Act”).

(w)    Taxes. The Company and its subsidiaries have paid all material U.S.
federal, state, local and foreign taxes and filed all material income tax
returns required to be paid or filed through the date hereof (taking into
account any applicable extensions); and except as otherwise disclosed in each of
the Time of Sale Information and the Offering Memorandum, there is no material
income tax deficiency that has been, or could reasonably be expected to be,
asserted against the Company or any of its subsidiaries or any of their
respective properties or assets, except for any taxes the amount or validity of
which is currently being contested in good faith or for which adequate reserves
have been provided in accordance with U.S. generally accepted accounting
principles.

(x)    Licenses and Permits. The Company and its subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign governmental or regulatory authorities that are
necessary for the conduct of their respective businesses in the manner
contemplated by the Time of Sale Information and the Offering Memorandum, except
where the failure to possess such certificates, authorizations or permits would
not, individually or in the aggregate, have a Material Adverse Effect; and
except as described in each of the Time of Sale Information and the Offering
Memorandum, neither the Company nor any of its subsidiaries has received notice
of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, individually or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, could be reasonably
expected to have a Material Adverse Effect, and the Company does not reasonably
expect any future inability to acquire such certificates, authorizations and
permits as are necessary to conduct its business in the manner contemplated by
each of the Time of Sale Information and the Offering Memorandum, except as
would not have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(y)    No Labor Disputes. No labor disturbance by, or dispute with, employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company and each of the Guarantors, is contemplated or threatened, except as
would not have a Material Adverse Effect. Neither the Company nor any Guarantor
is aware of any existing or imminent labor disturbance by, or dispute with, the
employees of any of the Company’s or any of the Company’s subsidiaries’
principal suppliers, contractors or customers, except as would not have a
Material Adverse Effect. Neither the Company nor any of its subsidiaries has
received any written notice of cancellation or termination with respect to any
collective bargaining agreement to which it is a party, except as would not have
a Material Adverse Effect.

(z)    Compliance with Environmental Laws. Except as described in each of the
Time of Sale Information and the Offering Memorandum, (i) the Company and its
subsidiaries (x) are, and at all prior times (except for such matters that have
been fully and finally resolved) were, in compliance with any and all applicable
federal, state, local and foreign laws, rules, regulations, requirements,
binding decisions and orders relating to hazardous or toxic substances or
wastes, pollutants or contaminants, the protection of human health or safety,
the environment and natural resources (collectively, “Environmental Laws”), (y)
have received and are in compliance with all permits, licenses, certificates or
other authorizations or approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (z) have not
received written notice of any actual or potential liability under or relating
to any Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice, and (ii) there are no costs
or liabilities associated with Environmental Laws of or relating to the Company
or its subsidiaries, except in the case of each of (i) and (ii) above, for any
such failure to comply, or failure to receive required permits, licenses,
certificates, authorizations, or approvals, or cost or liability, as would not,
individually or in the aggregate, have a Material Adverse Effect; and (iii) (x)
there are no proceedings that are pending, or that are known to be contemplated,
against the Company or any of its subsidiaries under any Environmental Laws in
which a governmental entity is also a party, other than such proceedings
regarding which it is reasonably believed no monetary sanctions of $100,000 or
more will be imposed, (y) compliance of the Company and its subsidiaries with
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants could not reasonably be expected to have a material effect on the
capital expenditures, earnings or competitive position of the Company and its
subsidiaries, and (z) none of the Company and its subsidiaries anticipates
material capital expenditures relating to compliance with any Environmental
Laws.

(aa)    Compliance with ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Company or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes,

 

11



--------------------------------------------------------------------------------

orders, rules and regulations, including but not limited to ERISA and the Code;
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption;
(iii) for each Plan that is subject to the funding rules of Section 412 of the
Code or Section 302 of ERISA, no Plan has failed (whether or not waived), or is
reasonably expected to fail, to satisfy the minimum funding standards (within
the meaning of Section 302 of ERISA or Section 412 of the Code) applicable to
such Plan; (iv) no Plan is, or is reasonably expected to be, in “at risk status”
(within the meaning of Section 303(i) of ERISA) or “endangered status” or
“critical status” (within the meaning of Section 305 of ERISA); (v) the fair
market value of the assets of each Plan exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan); (vi) no “reportable event” (within the meaning of Section
4043(c) of ERISA) has occurred or is reasonably expected to occur; (vii) each
Plan that is intended to be qualified under Section 401(a) of the Code is so
qualified and nothing has occurred, whether by action or by failure to act,
which would cause the loss of such qualification and (viii) neither the Company
nor any member of the Controlled Group has incurred, nor reasonably expects to
incur, any liability under Title IV of ERISA (other than contributions to the
Plan or premiums to the Pension Benefit Guarantee Corporation, in the ordinary
course and without default) in respect of a Plan (including a “multiemployer
plan”, within the meaning of Section 4001(a)(3) of ERISA), except, in each case,
with respect to the events or conditions set forth in (i) through (viii) hereof,
as would not, individually or in the aggregate, have a Material Adverse Effect,
or as disclosed in the Time of Sale Information or the Offering Memorandum.

(bb)    Disclosure Controls. The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

(cc)    Accounting Controls. The Company and its subsidiaries maintain systems
of “internal control over financial reporting” (as defined in Rule 13a-15(f) of
the Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles. The
Company and its subsidiaries, on a consolidated basis, maintain internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with

 

12



--------------------------------------------------------------------------------

management’s general or specific authorization; (iv) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (v) interactive
data in eXtensbile Business Reporting Language included or incorporated by
reference in each of the Preliminary Offering Memorandum, the Time of Sale
Information and the Offering Memorandum to the extent set forth in Rule
402(a)(2) of Regulation S-T is prepared in accordance with the Commission’s
rules and guidelines applicable thereto. Except as disclosed in each of the Time
of Sale Information and the Offering Memorandum, there were no material
weaknesses in the Company’s internal controls as of December 31, 2015.

(dd)    Insurance. The Company and its subsidiaries, on a consolidated basis,
have insurance covering such losses and risks and in such amounts as the Company
reasonably believes are adequate for the conduct of their business. Neither the
Company nor any of its subsidiaries has (i) received notice from any insurer or
agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business.

(ee)    No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor any director or officer of the Company or any of its subsidiaries nor, to
the knowledge of the Company and each of the Guarantors, any agent, affiliate,
employee or other person, in each case, associated with or acting on behalf of
the Company or any of its subsidiaries, has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or unlawful
benefit to any foreign or domestic government official or employee, including of
any government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom, or any other applicable
anti-bribery or anti-corruption laws; or (iv) made, offered, agreed, requested
or taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any rebate, payoff, influence payment, kickback
or other unlawful payment or unlawful benefit. The Company and its subsidiaries
have instituted, maintain and enforce, and will continue to maintain and
enforce, policies and procedures designed to promote and ensure compliance with
all applicable anti-bribery and anti-corruption laws.

(ff)    Compliance with Anti-Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements, including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the applicable anti-money laundering statutes
of all jurisdictions where the

 

13



--------------------------------------------------------------------------------

Company or any of its subsidiaries conducts business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Company or any of the Guarantors,
threatened.

(gg)    No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, nor any director or officer of the Company or any of its
subsidiaries, nor, to the knowledge of the Company or any of the Guarantors, any
agent, affiliate, employee or other person, in each case, acting on behalf of
the Company or any of its subsidiaries, is currently the subject or, to the
knowledge of the Company, the target of any sanctions administered or enforced
by the U.S. government, (including, without limitation, the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) or the U.S.
Department of State and including, without limitation, the designation as a
“specially designated national” or “blocked person”), the United Nations
Security Council (“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”),
or other relevant sanctions authority (collectively, the “Sanctions”), nor is
the Company or any of its subsidiaries located, organized or resident in a
country or territory that is the subject or the target of Sanctions (each, a
“Sanctioned Country”); and the Company will not, directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person that, at the time of such funding or facilitation, is
the subject or the target of Sanctions, (ii) to fund or facilitate any
activities of or business in any Sanctioned Country that, at the time of such
funding or facilitation, are the subject or the target of Sanctions or (iii) in
any other manner that will result in a violation by any person (including any
person participating in the transaction, whether as initial purchaser, investor,
advisor or otherwise) of Sanctions; provided that, in the case of clauses
(i) and (ii) above, the Company will not enter into any agreement to fund or
facilitate any activities of or business (x) with any person that is the subject
or the target of Sanctions or (y) in any Sanctioned Country, in each case, at
the time such agreement is signed. For the past 5 years, the Company and its
subsidiaries have not knowingly engaged in, are not now knowingly engaged in,
and will not knowingly engage in, any dealings or transactions with any person
that at the time of the dealing or transaction is or was the subject or the
target of Sanctions or with any Sanctioned Country.

(hh)    Solvency. On and immediately after the Closing Date, the Company and
each Guarantor (after giving effect to the issuance and sale of the Securities
and the issuance of the related Guarantees and the other transactions related
thereto as described in each of the Time of Sale Information and the Offering
Memorandum) will be Solvent. As used in this paragraph, the term “Solvent”
means, with respect to a particular date and entity, that on such date (i) the
present fair market value (and present fair saleable value) of the assets of
such entity is not less than the total amount required to pay the liabilities of
such entity on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured; (ii) such entity is able to
realize upon its assets and pay its debts and other liabilities, contingent
obligations and commitments as they mature

 

14



--------------------------------------------------------------------------------

and become due in the normal course of business; (iii) assuming consummation of
the issuance and sale of the Securities and the issuance of the related
Guarantees as contemplated by this Agreement, the Time of Sale Information and
the Offering Memorandum, such entity does not have, intend to incur or believe
that it will incur debts or liabilities beyond its ability to pay as such debts
and liabilities mature; (iv) such entity is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such entity is
engaged; and (v) such entity is not a defendant in any civil action that would
be reasonably likely to result in a judgment that such entity is or would become
unable to satisfy.

(ii)    No Restrictions on Subsidiaries. No subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject from paying any dividends to the
Company, from making any other distribution on such subsidiary’s capital stock
or similar ownership interest, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company, except for any such restrictions (a) contained in the Credit Agreement
or (b) that will be permitted by the Indenture.

(jj)    No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or
JPMorgan for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Securities that has not been previously
disclosed to JPMorgan.

(kk)    Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

(ll)    No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities as contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum in a manner that would
require registration of the Securities under the Securities Act.

(mm)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its affiliates or any other person acting on its or their behalf
(other than JPMorgan, as to which no representation is made) has (i) solicited
offers for, or offered or sold, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner

 

15



--------------------------------------------------------------------------------

involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engaged in any directed selling efforts within the
meaning of Regulation S under the Securities Act (“Regulation S”), and all such
persons have complied with the offering restrictions requirement of Regulation
S.

(nn)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of JPMorgan contained in Section 1(b) (including Annex C hereto)
and its compliance with its agreements set forth therein, it is not necessary,
in connection with the issuance and sale of the Securities to JPMorgan and the
offer, resale and delivery of the Securities by JPMorgan in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act.

(oo)    No Stabilization. Neither the Company nor any of the Guarantors has
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.

(pp)    Margin Rules. Neither the issuance, sale and delivery of the Securities
nor the application of the proceeds thereof by the Company as described in each
of the Time of Sale Information and the Offering Memorandum will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.

(qq)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

(rr)    Industry Statistical and Market Data. Nothing has come to the attention
of the Company or any Guarantor that has caused the Company or such Guarantor to
believe that the industry statistical and market-related data included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum is not based on or derived from sources that are reliable
and accurate in all material respects.

(ss)    Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or, to the Company’s knowledge, any of the Company’s directors or
officers, in their capacities as such, to comply, in all material respects, with
any provision of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

4.    Further Agreements of the Company and the Guarantors. The Company and the
Guarantors jointly and severally covenant and agree with JPMorgan that:

(a)    Delivery of Copies. The Company will deliver, without charge, to JPMorgan
as many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including all amendments and supplements thereto) as JPMorgan may reasonably
request.

 

16



--------------------------------------------------------------------------------

(b)    Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to JPMorgan and counsel for JPMorgan a copy of the proposed
Offering Memorandum or such amendment or supplement or document to be
incorporated by reference therein for review, and will not distribute any such
proposed Offering Memorandum, amendment or supplement or file any such document
with the Commission to which JPMorgan reasonably objects.

(c)    Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company and the Guarantors will furnish to JPMorgan and counsel for JPMorgan a
copy of such written communication for review and will not make, prepare, use,
authorize, approve or refer to any such written communication to which JPMorgan
reasonably objects.

(d)    Notice to JPMorgan. The Company will advise JPMorgan promptly, and
confirm such advice in writing, (i) of the issuance by any governmental or
regulatory authority of any order preventing or suspending the use of any of the
Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum or the initiation or threatening of any proceeding for that purpose;
(ii) of the occurrence of any event at any time prior to the completion of the
initial offering of the Securities as a result of which any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum, in
each case, as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing when such Time of
Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
commercially reasonable efforts to prevent the issuance of any such order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or suspending any such
qualification of the Securities and, if any such order is issued, will obtain as
soon as possible the withdrawal thereof.

(e)    Time of Sale Information. If at any time prior to the Closing Date
(i) any event shall occur or condition shall exist as a result of which any of
the Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Time of Sale Information to comply with law, the Company will
immediately notify JPMorgan thereof and forthwith prepare and, subject to
paragraph (b) above, furnish to JPMorgan such amendments or supplements to the
Time of Sale Information (or any document to be filed with the Commission and

 

17



--------------------------------------------------------------------------------

incorporated by reference therein) as may be necessary so that the statements in
any of the Time of Sale Information as so amended or supplemented (including
such documents to be incorporated by reference therein) will not, in the light
of the circumstances under which they were made, be misleading or so that any of
the Time of Sale Information will comply with law.

(f)    Ongoing Compliance of the Offering Memorandum. If at any time prior to
the completion of the initial offering of the Securities (i) any event shall
occur or condition shall exist as a result of which the Offering Memorandum as
then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, not misleading or (ii) it is necessary
to amend or supplement the Offering Memorandum to comply with law, the Company
will immediately notify JPMorgan thereof and forthwith prepare and, subject to
paragraph (b) above, furnish to JPMorgan such amendments or supplements to the
Offering Memorandum (or any document to be filed with the Commission and
incorporated by reference therein) as may be necessary so that the statements in
the Offering Memorandum as so amended or supplemented (including such document
to be incorporated by reference therein) will not, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
be misleading or so that the Offering Memorandum will comply with law.

(g)    Blue Sky Compliance. The Company will qualify the Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions as JPMorgan
shall reasonably request and will continue such qualifications in effect so long
as required for the offering and resale of the Securities; provided that neither
the Company nor any of the Guarantors shall be required to (i) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(h)    Clear Market. During the period from the date hereof through and
including the date that is 90 days after the date hereof, the Company and each
of the Guarantors will not, without the prior written consent of JPMorgan,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Company or any of the Guarantors and having a tenor of more
than one year.

(i)    Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds”.

(j)    Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to, and in compliance with, Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

18



--------------------------------------------------------------------------------

(k)    DTC. The Company will reasonably assist JPMorgan in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(l)    No Resales by the Company. Until consummation of the exchange offer as
contemplated by the Registration Rights Agreement, the Company will not, and
will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Securities that have been acquired by any
of them, except for Securities purchased by the Company or any of its affiliates
and resold in a transaction registered under the Securities Act.

(m)    No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities as contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum in a manner that would require
registration of the Securities under the Securities Act.

(n)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its affiliates or any other person acting on its or their behalf
(other than JPMorgan, as to which no covenant is given) will (i) solicit offers
for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

(o)    No Stabilization. Neither the Company nor any of the Guarantors will
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

5.    Certain Agreements of JPMorgan. JPMorgan hereby represents and agrees that
it has not and will not use, authorize use of, refer to, or participate in the
planning for use of, any written communication that constitutes an offer to sell
or the solicitation of an offer to buy the Securities other than (i) the
Preliminary Offering Memorandum and the Offering Memorandum, (ii) any written
communication that contains either (a) no “issuer information” (as defined in
Rule 433(h)(2) under the Securities Act) or (b) “issuer information” that was
included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum, (iii) any written communication listed
on Annex A or prepared in accordance with Section 4(c) above (including any
electronic road show), (iv) any written communication prepared by JPMorgan and
approved by the Company in advance in writing or (v) any written communication
relating to or that contains the terms of the Securities and/or other
information that was included (including through incorporation by reference) in
the Time of Sale Information or the Offering Memorandum.

 

19



--------------------------------------------------------------------------------

6.    Conditions of JPMorgan’s Obligations. The obligation of JPMorgan to
purchase Securities on the Closing Date as provided herein is subject to the
performance by the Company and each of the Guarantors of their respective
covenants and other obligations hereunder and to the following additional
conditions:

(a)    Representations and Warranties. The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.

(b)    No Downgrade. Subsequent to the earlier of (A) the Time of Sale and
(B) the execution and delivery of this Agreement, (i) no downgrading shall have
occurred in the rating accorded the Securities or any other debt securities or
preferred stock issued or guaranteed by the Company or any of its subsidiaries
by any “nationally recognized statistical rating organization”, as such term is
defined under Section 3(a)(62) under the Exchange Act and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, or has changed its outlook with respect to, its rating of the Securities
or of any other debt securities or preferred stock issued or guaranteed by the
Company or any of its subsidiaries (other than an announcement with positive
implications of a possible upgrading or an “under criteria observation”
identifier assigned in accordance with Standard & Poor’s Ratings Services’
announcement dated November 13, 2013 of its intention to publish revised
criteria for determining certain issuer credit ratings).

(c)    No Material Adverse Change. No event or condition of a type described in
Section 3(e) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of JPMorgan
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum.

(d)    Officer’s Certificate. JPMorgan shall have received on and as of the
Closing Date a certificate of an executive officer (solely in his or her
official capacity) of the Company and of each Guarantor who has specific
knowledge of the financial matters of the Company or such Guarantor, as
applicable, and is satisfactory to JPMorgan (i) confirming that such officer has
carefully reviewed the Time of Sale Information and the Offering Memorandum and,
to the knowledge of such officer, the representations set forth in Sections 3(a)
and 3(b) hereof are true and correct, (ii) confirming that the other
representations and warranties of the Company and the Guarantors in this
Agreement are true and correct and that the Company and the Guarantors have
complied with all agreements and satisfied all conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date and (iii) to
the effect set forth in the immediately preceding paragraphs (b) and (c) above.

 

20



--------------------------------------------------------------------------------

(e)    Comfort Letters. On the date of this Agreement and on the Closing Date,
Grant Thornton LLP shall have furnished to JPMorgan, at the request of the
Company, letters, dated the respective dates of delivery thereof and addressed
to JPMorgan, in form and substance reasonably satisfactory to JPMorgan,
containing statements and information of the type customarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum;
provided that the letters delivered on the Closing Date shall use a “cut-off”
date no more than three business days prior to the Closing Date.

(f)    Opinion and 10b-5 Statement of Counsel for the Company. Akin Gump Strauss
Hauer & Feld LLP, counsel for the Company, shall have furnished to JPMorgan, at
the request of the Company, its written opinion and 10b-5 statement, dated the
Closing Date and addressed to JPMorgan, in form and substance reasonably
satisfactory to JPMorgan, to the effect set forth in Annex D hereto.

(g)    Opinions of Local Counsel. (i) Conner & Winters, LLP, counsel for
Atlas-Tuck Concrete, Inc. (the “Oklahoma Guarantor”) in the State of Oklahoma,
shall have furnished to JPMorgan, at the request of the Company, its written
opinion, dated the Closing Date and addressed to JPMorgan, in form and substance
reasonably satisfactory to JPMorgan, to the effect set forth in Annex E hereto;
(ii) Connell Foley LLP, counsel for 160 East 22nd Terminal LLC, Colonial
Concrete Co., Eastern Concrete Materials, Inc., Ferrara West LLC, Hamburg Quarry
Limited Liability Company, Master Mix Concrete, LLC, and Premco Organization,
Inc. (the “New Jersey Guarantors”) in the State of New Jersey, shall have
furnished to JPMorgan, at the request of the Company, its written opinion, dated
the Closing Date and addressed to JPMorgan, in form and substance reasonably
satisfactory to JPMorgan, to the effect set forth in Annex F hereto;
(iii) Honigman Miller Schwartz and Cohn LLP, counsel for Kurtz Gravel Company
(the “Michigan Guarantor”) in the State of Michigan, shall have furnished to
JPMorgan, at the request of the Company, its written opinion, dated the Closing
Date and addressed to JPMorgan, in form and substance reasonably satisfactory to
JPMorgan, to the effect set forth in Annex G hereto; and (iv) McKennon Shelton &
Henn LLP, counsel for MG, LLC (the “Maryland Guarantor”) in the State of
Maryland, shall have furnished to JPMorgan, at the request of the Company, its
written opinion, dated the Closing Date and addressed to JPMorgan, in form and
substance reasonably satisfactory to JPMorgan, to the effect set forth in Annex
H hereto.

(h)    Opinion and 10b-5 Statement of Counsel for JPMorgan. JPMorgan shall have
received on and as of the Closing Date an opinion and 10b-5 statement, addressed
to JPMorgan, of Cravath, Swaine & Moore LLP, counsel for JPMorgan, with respect
to such matters as JPMorgan may reasonably request, and such counsel shall have
received such documents and information as it may reasonably request to enable
it to pass upon such matters.

(i)    No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the

 

21



--------------------------------------------------------------------------------

Guarantees; and no injunction or order of any federal, state or foreign court
shall have been issued that would, as of the Closing Date, prevent the issuance
or sale of the Securities or the issuance of the Guarantees.

(j)    Good Standing. JPMorgan shall have received on and as of the Closing Date
satisfactory evidence of the good standing of the Company and its subsidiaries
in their respective jurisdictions of organization and their good standing in
such other jurisdictions as JPMorgan may reasonably request, in each case, in
writing or any standard form of telecommunication from the appropriate
governmental authorities of such jurisdictions.

(k)    Registration Rights Agreement. JPMorgan shall have received a counterpart
of the Registration Rights Agreement that shall have been executed and delivered
by a duly authorized officer of the Company and each of the Guarantors.

(l)    DTC. The Securities shall be eligible for clearance and settlement
through DTC.

(m)    Indenture and Securities. The Second Supplemental Indenture shall have
been duly executed and delivered by a duly authorized officer of the Company,
each of the Guarantors and the Trustee, and the Securities shall have been duly
executed and delivered by a duly authorized officer of the Company and duly
authenticated by the Trustee.

(n)    Additional Documents. On or prior to the Closing Date, the Company and
the Guarantors shall have furnished to JPMorgan such further certificates and
documents as JPMorgan may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
JPMorgan.

7.    Indemnification and Contribution.

(a)    Indemnification of JPMorgan. The Company and each of the Guarantors,
jointly and severally, agree to indemnify and hold harmless JPMorgan, its
affiliates, directors and officers and each person, if any, who controls
JPMorgan within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other expenses
reasonably incurred in connection with any suit, action or proceeding or any
claim asserted, as such fees and expenses are incurred), joint or several, that
arise out of, or are based upon, any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
any of the other Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or any amendment or supplement thereto or any omission
or alleged omission to state therein a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, in each case, except insofar as such losses, claims,
damages or liabilities arise out of, or are based

 

22



--------------------------------------------------------------------------------

upon, any untrue statement or omission or alleged untrue statement or omission
made in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum or any
amendment or supplement thereto in reliance upon, and in conformity with, any
information relating to JPMorgan furnished to the Company in writing by JPMorgan
expressly for use therein.

(b)    Indemnification of the Company and the Guarantors. JPMorgan agrees to
indemnify and hold harmless the Company, each of the Guarantors, each of their
respective directors and officers and each person, if any, who controls the
Company or any of the Guarantors within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon, and in conformity with, any information relating to JPMorgan furnished to
the Company in writing by JPMorgan expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following information in the Preliminary Offering Memorandum and the
Offering Memorandum: (i) the second and third sentences of the second paragraph,
(ii) the third and fourth sentences of the sixteenth paragraph, (iii) the
eighteenth paragraph, (iv) the nineteenth paragraph and (v) the twentieth
paragraph, in each case, under the caption “Plan of distribution”.

(c)    Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above, except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that

 

23



--------------------------------------------------------------------------------

there may be legal defenses available to it that are different from or in
addition to those available to the Indemnifying Person; or (iv) the named
parties in any such proceeding (including any impleaded parties) include both
the Indemnifying Person and the Indemnified Person and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be reimbursed as they are
incurred. Any such separate firm for JPMorgan, its affiliates, directors and
officers and any control persons of JPMorgan shall be designated in writing by
JPMorgan and any such separate firm for the Company, the Guarantors, their
respective directors and officers and any control persons of the Company and the
Guarantors shall be designated in writing by the Company. The Indemnifying
Person shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

(d)    Contribution. If the indemnification provided for in paragraph (a) or (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and JPMorgan
on the other from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company and the Guarantors on the one
hand and JPMorgan on the other in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations. The relative benefits received by the
Company and the Guarantors on the one hand and JPMorgan on the other shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by JPMorgan in connection
therewith, as provided in this Agreement, bear to the aggregate offering price
of the Securities. The relative fault of the Company and the Guarantors on the
one hand and JPMorgan on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a

 

24



--------------------------------------------------------------------------------

material fact relates to information supplied by the Company or any Guarantor or
by JPMorgan and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

(e)    Limitation on Liability. The Company, the Guarantors and JPMorgan agree
that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above. The amount paid or payable by an Indemnified Person
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall JPMorgan be required to contribute any amount in
excess of the amount by which the total discounts and commissions received by
JPMorgan with respect to the offering of the Securities exceeds the amount of
any damages that JPMorgan has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

(f)    Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8.    Termination. This Agreement may be terminated in the absolute discretion
of JPMorgan, by notice to the Company, if after the execution and delivery of
this Agreement and on or prior to the Closing Date (i) trading generally shall
have been suspended or materially limited on the New York Stock Exchange or The
NASDAQ Stock Market or the over-the-counter market; (ii) trading of any
securities issued or guaranteed by the Company or any of the Guarantors shall
have been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities; or (iv) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, that, in the
judgment of JPMorgan, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

9.    Payment of Expenses.

(a)    Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any stamp,
transfer or similar taxes payable in that connection; (ii) the

 

25



--------------------------------------------------------------------------------

costs incident to the preparation and printing of the Preliminary Offering
Memorandum, any other Time of Sale Information, any Issuer Written Communication
and the Offering Memorandum (including any amendment or supplement thereto) and
the distribution thereof; (iii) the costs of reproducing and distributing each
of the Transaction Documents; (iv) the fees and expenses of the Company’s and
the Guarantors’ counsel and independent accountants; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities under the laws of such
jurisdictions as JPMorgan may designate and the preparation, printing and
distribution of a Blue Sky memorandum (including the related fees and expenses
of counsel for JPMorgan); (vi) any fees charged by rating agencies for rating
the Securities; (vii) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties); (viii) all
expenses and application fees incurred in connection with the approval of the
Securities for book-entry transfer by DTC; and (ix) all expenses incurred by the
Company in connection with any “road show” presentation to potential investors.

(b)    If (i) this Agreement is terminated pursuant to Section 8 hereof,
(ii) the Company for any reason fails to tender the Securities for delivery to
JPMorgan or (iii) JPMorgan declines to purchase the Securities for any reason
permitted under this Agreement, the Company and each of the Guarantors jointly
and severally agree to reimburse JPMorgan for all out-of-pocket costs and
expenses (including the fees and expenses of its counsel) reasonably incurred by
JPMorgan in connection with this Agreement and the offering contemplated hereby.

10.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein and the affiliates of JPMorgan referred to in Section 7 hereof.
Nothing in this Agreement is intended or shall be construed to give any other
person any legal or equitable right, remedy or claim under or in respect of this
Agreement or any provision contained herein. No purchaser of Securities from
JPMorgan shall be deemed to be a successor merely by reason of such purchase.

11.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
JPMorgan contained in this Agreement or made by or on behalf of the Company, the
Guarantors or JPMorgan pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company, the
Guarantors or JPMorgan.

12.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “Exchange Act” means the Securities Exchange
Act of 1934, as amended; and (e) the term “written communication” has the
meaning set forth in Rule 405 under the Securities Act.

 

26



--------------------------------------------------------------------------------

13.    Compliance with USA PATRIOT Act. In accordance with the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), JPMorgan is required to obtain, verify and record information that
identifies its clients, including the Company, which information may include the
name and address of their respective clients, as well as other information that
will allow JPMorgan to properly identify its clients.

14.    Miscellaneous.

(a)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to JPMorgan shall
be given to J.P. Morgan Securities LLC, 383 Madison Avenue, New York, New York
10179 (fax: 212-270-1063); Attention: Geoffrey Benson. Notices to the Company
and the Guarantors shall be given to Paul M. Jolas, Vice President, General
Counsel & Corporate Secretary, 331 N. Main Street, Euless, Texas 76039 (fax:
817-835-4165).

(b)    Governing Law. This Agreement and any claim, controversy or dispute
arising under, or related to, this Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

(c)    Submission to Jurisdiction. The Company and each of the Guarantors hereby
submit to the exclusive jurisdiction of the U.S. federal and New York state
courts in the Borough of Manhattan in The City of New York in any suit, action
or proceeding arising out of, or relating to, this Agreement or the transactions
contemplated hereby. The Company and each of the Guarantors waive any objection
which it may now or hereafter have to the laying of venue of any such suit or
proceeding in such courts. Each of the Company and each of the Guarantors agrees
that a final judgment in any such suit, action or proceeding brought in such
court shall be conclusive and binding upon the Company and each Guarantor, as
applicable, and may be enforced in any court to the jurisdiction of which the
Company and each Guarantor, as applicable, is subject by a suit upon such
judgment.

(d)    Waiver of Jury Trial. Each of the parties hereto hereby waives any right
to trial by jury in any suit or proceeding arising out of, or relating to, this
Agreement.

(e)    Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(f)    Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

 

27



--------------------------------------------------------------------------------

(g)    Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

28



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, U.S. CONCRETE, INC. By:  

/s/ William J. Sandbrook

Name:   William J. Sandbrook Title:   President and Chief Executive Officer
CUSTOM-CRETE, LLC REDI-MIX, LLC By:  

/s/ William J. Sandbrook

Name:   William J. Sandbrook Title:   Vice President OUTRIGGER, LLC By:  

/s/ William J. Sandbrook

Name:   William J. Sandbrook Title:   President

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

HAMBURG QUARRY LIMITED LIABILITY COMPANY

By:  

/s/ Kevin R. Kohutek

Name:   Kevin R. Kohutek Title:   President

160 EAST 22ND TERMINAL LLC

AGGREGATE & CONCRETE TESTING, LLC

COLONIAL CONCRETE CO.

EASTERN CONCRETE MATERIALS, INC.

FERRARA BROS., LLC

FERRARA WEST LLC

LOCAL CONCRETE SUPPLY & EQUIPMENT, LLC

MASTER MIX CONCRETE, LLC

MASTER MIX, LLC

MG, LLC

NEW YORK SAND & STONE, LLC

NYC CONCRETE MATERIALS, LLC

PEBBLE LANE ASSOCIATES, LLC

PREMCO ORGANIZATION, INC.

SUPERIOR CONCRETE MATERIALS, INC.

USC ATLANTIC, INC.

USC-KINGS, LLC

VALENTE EQUIPMENT LEASING CORP. By:  

/s/ Kevin R. Kohutek

Name:   Kevin R. Kohutek Title:   Vice President

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

YARDARM, LLC By:  

/s/ Paul M. Jolas

Name:   Paul M. Jolas Title:   Secretary

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

ALBERTA INVESTMENTS, INC.

ALLIANCE HAULERS, INC.

ATLAS REDI-MIX, LLC

ATLAS-TUCK CONCRETE, INC.

BEALL CONCRETE ENTERPRISES, LLC

BEALL INDUSTRIES, INC.

BEALL INVESTMENT CORPORATION, INC.

BEALL MANAGEMENT, INC.

CUSTOM-CRETE REDI-MIX, LLC

REDI-MIX CONCRETE, L.P.

REDI-MIX GP, LLC

RIGHT AWAY REDY MIX INCORPORATED

ROCK TRANSPORT, INC.

TITAN CONCRETE INDUSTRIES, INC.

USC-JENNA, LLC

USC PAYROLL, INC.

U.S. CONCRETE ON-SITE, INC.

By:  

/s/ Ronnie Pruitt

Name:   Ronnie Pruitt Title:   President

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

AMERICAN CONCRETE PRODUCTS, INC.

BODE CONCRETE LLC

BODE GRAVEL CO.

BRECKENRIDGE READY MIX, INC.

CENTRAL CONCRETE SUPPLY CO., INC.

CENTRAL PRECAST CONCRETE, INC.

INGRAM CONCRETE, LLC

KURTZ GRAVEL COMPANY

SAN DIEGO PRECAST CONCRETE, INC.

SIERRA PRECAST, INC.

SMITH PRE-CAST, INC.

USC-NYCON, LLC

By:  

/s/ Ronnie Pruitt

Name:   Ronnie Pruitt Title:   Vice President

CONCRETE XXXIV ACQUISITION, INC.

CONCRETE XXXV ACQUISITION, INC.

CONCRETE XXXVI ACQUISITION, INC.

USC MANAGEMENT CO., LLC

USC TECHNOLOGIES, INC.

U.S. CONCRETE TEXAS HOLDINGS, INC.

By:  

/s/ Ronnie Pruitt

Name:   Ronnie Pruitt Title:   Treasurer

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

Accepted: January 4, 2017 J.P. MORGAN SECURITIES LLC By  

        /s/ Geoff Benson

        Authorized Signatory

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

Schedule 1

Guarantors

160 East 22nd Terminal LLC

Aggregate & Concrete Testing, LLC

Alberta Investments, Inc.

Alliance Haulers, Inc.

American Concrete Products, Inc.

Atlas Redi-Mix, LLC

Atlas-Tuck Concrete, Inc.

Beall Concrete Enterprises, LLC

Beall Industries, Inc.

Beall Investment Corporation, Inc.

Beall Management, Inc.

Bode Concrete LLC

Bode Gravel Co.

Breckenridge Ready Mix, Inc.

Central Concrete Supply Co., Inc.

Central Precast Concrete, Inc.

Colonial Concrete Co.

Concrete XXXIV Acquisition, Inc.

Concrete XXXV Acquisition, Inc.

Concrete XXXVI Acquisition, Inc.

Custom-Crete, LLC

Custom-Crete Redi-Mix, LLC

Eastern Concrete Materials, Inc.

Ferrara Bros., LLC

Ferrara West LLC

Hamburg Quarry Limited Liability Company

Ingram Concrete, LLC

Kurtz Gravel Company

Local Concrete Supply & Equipment, LLC

Master Mix, LLC

Master Mix Concrete, LLC

MG, LLC

New York Sand & Stone, LLC

NYC Concrete Materials, LLC

Outrigger, LLC

Pebble Lane Associates, LLC

Premco Organization, Inc.

Redi-Mix Concrete, L.P.

Redi-Mix GP, LLC

Redi-Mix, LLC

Right Away Redy Mix Incorporated

Rock Transport, Inc.

San Diego Precast Concrete, Inc.

Sierra Precast, Inc.

Smith Pre-Cast, Inc.

Superior Concrete Materials, Inc.



--------------------------------------------------------------------------------

Titan Concrete Industries, Inc.

USC Atlantic, Inc.

USC-Jenna, LLC

USC-Kings, LLC

USC Management Co., LLC

USC-NYCON, LLC

USC Payroll, Inc.

USC Technologies, Inc.

U.S. Concrete On-Site, Inc.

U.S. Concrete Texas Holdings, Inc.

Valente Equipment Leasing Corp.

Yardarm, LLC



--------------------------------------------------------------------------------

Schedule 2

Subsidiaries

160 East 22nd Terminal LLC

Aggregate & Concrete Testing, LLC

Alberta Investments, Inc.

Alliance Haulers, Inc.

American Concrete Products, Inc.

Atlas Redi-Mix, LLC

Atlas-Tuck Concrete, Inc.

Beall Concrete Enterprises, LLC

Beall Industries, Inc.

Beall Investment Corporation, Inc.

Beall Management, Inc.

Bode Concrete LLC

Bode Gravel Co.

Breckenridge Ready Mix, Inc.

Central Concrete Supply Co., Inc.

Central Precast Concrete, Inc.

Colonial Concrete Co.

Concrete XXXIV Acquisition, Inc.

Concrete XXXV Acquisition, Inc.

Concrete XXXVI Acquisition, Inc.

Custom-Crete, LLC

Custom-Crete Redi-Mix, LLC

Eastern Concrete Materials, Inc.

Ferrara Bros., LLC

Ferrara West LLC

Hamburg Quarry Limited Liability Company

Heavy Materials, LLC

Ingram Concrete, LLC

Kurtz Gravel Company

Local Concrete Supply & Equipment, LLC

Master Mix, LLC

Master Mix Concrete, LLC

MG, LLC

New York Sand & Stone, LLC

NYC Concrete Materials, LLC

Outrigger, LLC

Pebble Lane Associates, LLC

Premco Organization, Inc.

Redi-Mix Concrete, L.P.

Redi-Mix GP, LLC

Redi-Mix, LLC

Right Away Redy Mix Incorporated

Rock Transport, Inc.

San Diego Precast Concrete, Inc.

Sierra Precast, Inc.

Smith Pre-Cast, Inc.



--------------------------------------------------------------------------------

Spartan Products, LLC

Superior Concrete Materials, Inc.

Titan Concrete Industries, Inc.

USC Atlantic, Inc.

USC-Jenna, LLC

USC-Kings, LLC

USC Management Co., LLC

USC-NYCON, LLC

USC Payroll, Inc.

USC Technologies, Inc.

U.S. Concrete On-Site, Inc.

U.S. Concrete Texas Holdings, Inc.

Valente Equipment Leasing Corp.

Yardarm, LLC



--------------------------------------------------------------------------------

ANNEX A

Additional Time of Sale Information

1.    Term sheet containing the terms of the Securities, substantially in the
form of Annex B.



--------------------------------------------------------------------------------

ANNEX B

Pricing Term Sheet, dated January 4, 2017

to Preliminary Offering Memorandum dated January 4, 2017

Strictly Confidential

U.S. Concrete, Inc.

This pricing term sheet is made with reference to the Preliminary Offering
Memorandum (the “Preliminary Offering Memorandum”). The information in this
pricing term sheet supplements the Preliminary Offering Memorandum and updates
and supersedes the information in the Preliminary Offering Memorandum to the
extent it is inconsistent with the information in the Preliminary Offering
Memorandum. Terms used and not defined herein have the meanings assigned in the
Preliminary Offering Memorandum.

On June 7, 2016, the Company issued $400,000,000 aggregate principal amount of
its 6.375% Senior Notes due 2024 under an indenture dated as of June 7, 2016
(the “Base Indenture”) among the Company, the guarantors party thereto and U.S.
Bank National Association, as trustee (the “Trustee”), as supplemented by a
supplemental indenture no. 1, dated as of October 12, 2016 (the “First
Supplemental Indenture”). The New Notes offered hereby will be issued pursuant
to the Base Indenture, as supplemented by the First Supplemental Indenture, and
as further supplemented by a supplemental indenture no. 2 to be dated January 9,
2017 among the Company, the Subsidiary Guarantors and the Trustee (the “Second
Supplemental Indenture” and, together with the Base Indenture and the First
Supplemental Indenture, the “Indenture”) and constitute an offering of
Additional Securities (as such term is defined in the Base Indenture) under the
Indenture.

The New Notes have not been registered under the Securities Act of 1933, as
amended, or the securities laws of any other jurisdiction. The New Notes may not
be offered or sold in the United States or to U.S. persons (as defined in
Regulation S) except in transactions exempt from, or not subject to, the
registration requirements of the Securities Act. Accordingly, the New Notes are
being offered only (1) to “qualified institutional buyers” as defined in Rule
144A under the Securities Act and (2) outside the United States to non-U.S.
persons in compliance with Regulation S under the Securities Act.

 

Issuer:    U.S. Concrete, Inc. Security description:    Senior Notes
Distribution:    144A/Reg S registration rights Size:    $200,000,000 Gross
proceeds:    $211,500,000 Maturity:    June 1, 2024 Coupon:    6.375% Issue
price:    105.75% of face amount, plus accrued interest from December 1, 2016.
Yield to Worst:    5.140% Spread to Benchmark Treasury:    +301bps Benchmark
Treasury:    UST 1.875% due May 31, 2022 Interest Payment Dates:    June 1 and
December 1, commencing June 1, 2017



--------------------------------------------------------------------------------

Equity clawback:    Up to 35% at 106.375% prior to June 1, 2019 Optional
redemption:       Make-whole call @ T+50bps prior to June 1, 2019 then:

 

   

On or after:

  

Price:

       June 1, 2019    104.781%      June 1, 2020    103.188%      June 1, 2021
   101.594%      June 1, 2022 and thereafter    100.000%    Change of control:  
Putable at 101% of principal plus accrued and unpaid interest Trade date:  
January 4, 2017    Settlement:   T+3; January 9, 2017.    CUSIP:  

144A: CUSIP No. 90333L AQ5

REG S: CUSIP No. U9033E AF5

   ISIN:  

144A: ISIN No. US90333LAQ59

REG S: ISIN No. USU9033EAF52

   Denominations/Multiple:   $2,000 x $1,000    Ratings*:   B2/BB-   
Book-Running Manager and Sole Initial Purchaser:   J.P. Morgan Securities LLC

Use of Proceeds

Estimated net proceeds to the Issuer from the offering of New Notes will be
approximately $208.4 million, after deducting JPMorgan’s discounts and
commissions and estimated offering expenses.

 

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of the New Notes or the offering. Please refer to
the Preliminary Offering Memorandum for a complete description.

This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act of 1933,
as amended, and outside the United States solely to Non-U.S. persons as defined
under Regulation S.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.



--------------------------------------------------------------------------------

* A securities rating is not a recommendation to buy, sell or hold securities
and may be subject to revision or withdrawal at any time.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.



--------------------------------------------------------------------------------

ANNEX C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a)    JPMorgan’s acknowledges that the Securities have not been registered
under the Securities Act and may not be offered or sold within the United States
or to, or for the account or benefit of, U.S. persons except pursuant to an
exemption from, or in transactions not subject to, the registration requirements
of the Securities Act.

(b)    JPMorgan’s represents, warrants and agrees that:

(i)    JPMorgan has offered and sold the Securities, and will offer and sell the
Securities, (A) as part of its distribution at any time and (B) otherwise until
40 days after the later of the commencement of the offering of the Securities
and the Closing Date, in each case, only in accordance with Regulation S under
the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii)    None of JPMorgan or any of its affiliates or any other person acting on
its or their behalf has engaged or will engage in any directed selling efforts
with respect to the Securities, and all such persons have complied and will
comply with the offering restrictions requirement of Regulation S.

(iii)    At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, JPMorgan will have sent to each distributor, dealer or
other person receiving a selling concession, fee or other remuneration that
purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, in each case,
except in accordance with Regulation S or Rule 144A or any other available
exemption from registration under the Securities Act. Terms used above have the
meanings given to them by Regulation S.”

(iv)    JPMorgan has not and will not enter into any contractual arrangement
with any distributor with respect to the distribution of the Securities, except
with its affiliates or with the prior written consent of the Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

(c)    JPMorgan acknowledges that no action has been or will be taken by the
Company that would permit a public offering of the Securities or possession or
distribution of any of the Time of Sale Information, the Offering Memorandum,
any Issuer Written Communication or any other offering or publicity material
relating to the Securities, in each case, in any country or jurisdiction where
action for that purpose is required.



--------------------------------------------------------------------------------

(d)    JPMorgan warrants and agrees that:

(i)    it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the Financial
Services and Markets Act 2000 (the “FSMA”)) received by it in connection with
the issue or sale of any Securities in circumstances in which Section 21(1) of
the FSMA does not apply to the Company; and

(ii)    it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Securities in, from
or otherwise involving the United Kingdom.